Citation Nr: 0818637	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  03-12 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The case was previously remanded by 
the Board in April 2006 and July 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Travel Board hearing in this case was held at the RO, in 
February 2006, by a Veterans Law Judge.  The Veterans Law 
Judge, who held that hearing, retired while the case was in 
remand status.  The veteran was notified of his right to have 
another hearing before a currently sitting Veterans Law 
Judge.  38 C.F.R. § 20.700 (2007).  He has requested that 
such hearing be held at the RO.  38 C.F.R. § 20.1304 (2007).  
Such a hearing should be scheduled.  38 C.F.R. § 20.704 
(2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



